DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the nature of the amendments proposed in the preliminary amendment filed on May 1, 2020renders it difficult to consider to rearrange the papers for printing.   The original specification does not have paragraph numbers and thus makes the entry of the amendments more difficult.  See MPEP 714.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 , the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “recess” in claim 3 is used by the claim to mean “an opening,” while the accepted meaning is “depression”.   The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1 – 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Podoliski DE 102015107565 in view of  Suzuki JP 3152062.
Podoliski discloses a convertible vehicle having a top (see convertible top described in attached machine translation of specification)   comprising:
(claim 1) a top linkage (10) which can be displaced between a closed position, in which the top covers a vehicle interior, and a storage position, in which the vehicle interior is uncovered (see attached machine translation), and which comprises a linkage arrangement (see figure 1) ) on either side of a vertical longitudinal center plane of the top(see attached machine translation; linkage 10 on “both” sides of the vehicle ), each linkage arrangement (10) having a link (14) and a cable guide (24) disposed on the link (figure 4) and serving to guide a tensioning cable (22), 

The claimed invention is distinguishable from Podoliski by its recitation of
The cable guide comprises two shells defining a passage opening and being in contact with the link from opposite sides.   The Podoliski cable guide comprises of a one piece integral member wherein the unit has flexible hook like arms 30 with retention surfaces 36 on one side of the link and a second surface 28 that contacts the link on its second side so as to hold the cable guide in position.
	Suzuki discloses a vehicle wire cable guide for attachment to the vehicle panel.  The wire cable guide has a passage 12 therein for receiving the wire cable (W1).  The cable guide comprises of two shells 10 and 20.  The shells clamp onto the vehicle panel (P) as seen in figure 4c.    The Suzuki publication’s wire guide grommet is disclosed as resulting in a more rigid connection to the panel, see attached machine translation.  
 
	It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski to incorporate a two piece shell cable guide as taught by Suzuki  to improve the rigidity of Podolsk’s cable guide.

In regard to claim 2, Podoliski discloses the two shells are connected to each other, in particular latched to each other (see latches 20a). 

In regard to claim 3, Podoliski discloses the link having a recess (26),  discloses portions of the shells that define the passage opening extending into said recess (in figure 4 see cable guide having a passage opening through recess in link) . 


In regard to claim 4, Podoliski discloses a portion of the surface of the cable guide forms a sliding surface for the tensioning cable (see in figure 2 the upper entry portion of top 28 has an inwardly sloped surface  funneling down and inward toward an opening that the cable 12 enters). 


In regard to claim 5, Podoliski discloses the inwardly sliding surface is curved (see curve shape of central opening of top 28 in figure 3).

In regard to claim 11, Podoliski discloses a top cover that can be tensioned by means of the tensioning cable (the convertable cover is in tension when it is in its deployed position) .  


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Podoliski DE 102015107565 in view of  Suzuki JP 3152062 as applied to claim 1 and in further in view of   Carter US Patent No. 5,769,144. 

Podoliski as modified by Suzuki meets all the claim limitations as applied above.
The claimed invention recited in claim 6 is distinguishable from Podoliski as modified by Suzuki by its recitation of the two shells being identical parts.
	The Carter patent discloses an eyelet for reinforcing a cloth material where a  hanging hoop is inserted.  The guide comprises of two identical shell parts 12, 14.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski as modified by Suzuki to incorporate a shell cable guide comprising of two identical parts as taught by Carter to provide a better connection to Podoliski as modified by Suzuki’s link that more uniformly distributes forces applied thereto, reducing the likelihood of failure.

  The claimed invention recited in claim 10 is distinguishable from Podoliski as modified by Suzuki by its recitation of the shells being injection-molded plastic. Podoliski discloses the cable guide as being constructed of plastic.
	The Carter patent discloses an eyelet for reinforcing a cloth having two identical shell parts 12, 14.  The shell parts are constructed of injection-molded plastic, see column 1, lines 50 – 57.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Podoliski as modified by Suzuki to construct the cable guide from injection molded plastic as taught by Carter to provide for greater material strength.

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached US PTO form 892 is cited for their cable guide apparatus.

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612